Case 3:19-cr-00541-FAB Document1 Filed 09/03/19 Page 1of1

% 456 ?
~ RE ey
? Cue! VED ‘e
Age
IN THE UNITED STATES DISTRICT COURT S s OnshED
FOR THE DISTRICT OF PUERTO RICO > EP _
- Us QO
> sq/SMh, 9
UNITED STATES OF AMERICA a AN May, COUR, oe
Plaintiff, S Ras
| 749101
¥ CRIMINALNO. |V- SU\LEKD
SEALED,
Defendants.

 

MOTION TO SEAL INDICTMENT

TO THE HONORABLE COURT:

COMES NOW, the United States of America, by the undersigned attorneys, and very
respectfully states and prays as follows:

1. That attached to this motion is a sealed envelope containing an Indictment.

2 That after due consideration by this Honorable Court, the United States of America
respectfully requests that the pleading be kept under seal until the arrest of any of the defendants
in the instant case.

WHEREFORE, the United States of America respectfully prays the Court to grant this
request.

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 3"! day of September 2019.

ROSA EMILIA RODRIGUEZ-VELEZ
United mey

Seth A. Erbe
WlLLD Assistant United States Attorney
“Wf U.S.D.C. #220807
sl

U.S. Attorney’s Office
Torre Chardon, Suite 1201
350 Carlos Chardon Avenue
San Juan, PR 00918

Tel. (787) 766-5656
